

116 S1032 IS: Revitalizing Underdeveloped Rural Areas and Lands (RURAL) Act
U.S. Senate
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1032IN THE SENATE OF THE UNITED STATESApril 4, 2019Mr. Portman (for himself and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to modify the definition of income for purposes of
			 determining the tax-exempt status of certain corporations.
	
 1.Short titleThis Act may be cited as the Revitalizing Underdeveloped Rural Areas and Lands (RURAL) Act. 2.Modification of income for purposes of determining tax-exempt status of certain organizations (a)In generalSection 501(c)(12) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (J)In the case of a mutual or cooperative telephone or electric company described in this paragraph, subparagraph (A) shall be applied without taking into account any income received or accrued from—
 (i)any grant, contribution, or assistance provided pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act or any similar grant, contribution, or assistance by any local, State, or regional governmental entity for the purpose of relief, recovery, or restoration from, or preparation for, a disaster or emergency, or
 (ii)any grant or contribution by any governmental entity (other than a contribution in aid of construction or any other contribution as a customer or potential customer) the purpose of which is substantially related to providing, con­struct­ing, restoring, or relocating electric, communication, broadband, internet, or other utility facilities or services..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017.